United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
E.M., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Denver, CO, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 14-311
Issued: July 8, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA HOWARD FITZGERALD, Acting Chief Judge
ALEC J. KOROMILAS, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On November 20, 2013 appellant filed a timely appeal from the June 14, 2013 merit
decision of the Office of Workers’ Compensation Programs (OWCP), which awarded additional
compensation. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction to review the merits of this case.2
ISSUE
The issue is whether appellant has more than a 23 percent impairment of her right lower
extremity.

1
2

5 U.S.C. § 8101 et seq.

The Board’s review of a case is limited to the evidence in the case record that was before OWCP at the time of its
final decision. Evidence not before OWCP will not be considered by the Board for the first time on appeal. 20 C.F.R.
§ 501.2(c)(1). The Board therefore has no jurisdiction to review medical evidence dated August 14, 2013, which
appellant submits on appeal.

FACTUAL HISTORY
On June 28, 2004 appellant, then a 46-year-old clerk
occupational disease claim alleging that her plantar fibromas were
eight hours a day on her feet at work. OWCP accepted her claim
fibromas and authorized surgery. It also accepted appellant’s
tendinitis.

(sales associate), filed an
a result of spending at least
for bilateral plantar fasciitis
claim for bilateral tibialis

OWCP granted appellant schedule awards for a 15 percent impairment to each lower
extremity.
OWCP later expanded its acceptance to include a left medial meniscus tear. In 2011, it
awarded an additional 9 percent impairment for the left lower extremity, for a total impairment
of 24 percent.
OWCP also expanded its acceptance to include right medial meniscus tear and
aggravation of preexisting chondromalacia patella. It would later make clear that it was
accepting bilateral chondromalacia patellae.
Appellant filed a claim for an additional schedule award. Dr. Christopher B. Ryan, the
attending Board-certified physiatrist, evaluated her impairment on November 12, 2012. He
noted that since he last saw appellant OWCP had accepted a meniscal injury and aggravation of
patellofemoral arthritis in the right knee. Appellant further noted debridement of the medial and
lateral menisci on the right as well as a patellar chondroplasty.
Dr. Ryan described his findings on examination, including some soft tissue swelling,
some atrophy in the quadriceps on the right, more than the left. Range of motion, performed
three times with a goniometer, showed 10 degrees of extension lag and 90 degrees of full flexion.
Dr. Ryan found that appellant had reached maximum medical improvement.
Dr. Ryan’s primary diagnosis was patellofemoral arthritis. Referencing the American
Medical Association, Guides to the Evaluation of Permanent Impairment (6th ed. 2009), he found
that appellant’s default impairment rating was three percent for a class 1 or mild problem.3
Dr. Ryan adjusted this to four percent based on moderate range of motion findings.4 He noted
that appellant’s lower extremity questionnaire indicated a class 3 or severe problem, which was
assumed to be unreliable and therefore excluded from the grading process.5

3

A.M.A., Guides 511 (Table 16-3).

4

Id. at 549 (Table 16-23) and 517 (Table 16-7).

5

Id. at 516.

2

Dr. Ryan also diagnosed primary knee joint arthritis. He found a default impairment
rating of seven percent for a class 1 or mild problem.6 Dr. Ryan adjusted this by one percent for
moderate range of motion findings.7
Dr. Ryan noted that appellant had partial medial and lateral meniscectomies. He found a
default impairment rating of 10 percent for partial medial and lateral meniscectomy.8 Moderate
range of motion findings adjusted this to 12 percent.
Using range of motion as a standalone method of evaluating impairment, Dr. Ryan found
a 30 percent impairment of appellant’s right lower extremity.9 “Clearly, as the sixth edition of
the A.M.A., Guides deems a 10-degree extension lag to be such a significant impairment and it is
functionally so, then it makes the most sense to utilize this method to rate her lower extremity.”
Dr. Ryan concluded that appellant had a 30 percent impairment of her right lower extremity
attributable to her knee.
OWCP’s medical adviser reviewed Dr. Ryan’s impairment evaluation. He explained that
under the A.M.A., Guides impairment based on range of motion was permissible only if no other
approach was available for the rating. Otherwise, range of motion was used as a physical
examination adjustment factor. Further, appellant had demonstrated normal range of motion
twice since her surgery and so her significant deficits on Dr. Ryan’s examination were
inconsistent with her documented best efforts and therefore not reliable.
OWCP’s medical adviser noted that the examiner should use the diagnosis with the
highest impairment rating in that region that is causally related, which was the diagnosis of
partial medial and lateral meniscectomy, with its default impairment value of 10 percent. He
adjusted this down to 8 percent based on her normal functional history. The medical adviser
concluded that appellant had an eight percent impairment of her right lower extremity due to her
knee.
On June 14, 2013 OWCP issued a schedule award for an additional 8 percent impairment
of appellant’s right lower extremity, for a total impairment of 23 percent.
LEGAL PRECEDENT
The schedule award provision of FECA10 and the implementing regulations11 set forth the
number of weeks of compensation payable to employees sustaining permanent impairment from
loss or loss of use, of scheduled members or functions of the body. FECA, however, does not
6

Supra note 3.

7

Supra note 4.

8

Id. at 509.

9

Id. at 549 (Table 16-23).

10

5 U.S.C. § 8107.

11

20 C.F.R. § 10.404.

3

specify the manner in which the percentage of loss shall be determined. The method used in
making such a determination is a matter that rests within the sound discretion of OWCP.12
For consistent results and to ensure equal justice under the law to all claimants, good
administrative practice necessitates the use of a single set of tables so that there may be uniform
standards applicable to all claimants. OWCP has adopted the A.M.A., Guides as the appropriate
standard for evaluating schedule losses.13 As of May 1, 2009, the sixth edition of the A.M.A.,
Guides is used to calculate schedule awards.14
ANALYSIS
Diagnosis-based impairment is the primary method of evaluating the lower limb.
Impairment is determined first by identifying the relevant diagnosis and then by selecting the
class of the impairment: no objective problem, mild problem, moderate problem, severe
problem, very severe problem approaching total function loss. This will provide a default
impairment rating. The evaluator may then adjust the default rating up or down slightly for
grade, which is determined by such grade modifiers or nonkey factors as functional history,
physical examination and clinical studies.15
Dr. Ryan, the evaluating physiatrist, found that appellant had a 30 percent impairment of
her right lower extremity due to loss of knee motion. OWCP’s medical adviser correctly noted
that range of motion is used to determine actual impairment values only when it is not possible to
otherwise define impairment.16
Diagnosis-based impairment is the method of choice for evaluating impairment under the
sixth edition of the A.M.A., Guides. In most cases, only one diagnosis in a region, such as the
knee, will be appropriate. If a patient has two significant diagnoses, the examiner should use the
diagnosis with the highest impairment rating in that region that is causally related for the
impairment calculation.17
Dr. Ryan’s primary diagnosis was patellofemoral arthritis, with a rating from one to five
percent, depending on adjustments. Appellant also had primary knee arthritis, with a rating of

12

Linda R. Sherman, 56 ECAB 127 (2004); Danniel C. Goings, 37 ECAB 781 (1986).

13

Supra note 11; Ronald R. Kraynak, 53 ECAB 130 (2001).

14

Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims,
Chapter 2.808.6.6a (January 2010).
15

A.M.A., Guides 497.

16

Id. at 497, 552 (step 12). As a point of clarification, knee extension lag and flexion contracture are different
concepts. Id. at 544. Dr. Ryan found 10 degrees of extension lag. Table 16-23, page 549, defines knee motion
impairment in terms of flexion and flexion contracture, not extension lag. He mistakenly treated the two concepts
the same.
17

Id. at 497, 499, 529.

4

five to nine percent. It was her diagnosis of partial medial and lateral meniscectomy, with its
range of 7 to 13 percent that offered the highest impairment rating in that region.
Table 16-3, page 509, shows a default impairment rating of 10 percent for a class 1 or
mild problem. Dr. Ryan found that appellant’s lower extremity questionnaire, showing a class 3
or severe problem, was unreliable. According to the A.M.A., Guides: “If the functional history
is determined to be unreliable or inconsistent with other documentation, it is excluded from the
grading process.”18 Thus, rather than grade appellant’s functional history as normal, the modifier
is disregarded altogether in the grading adjustment.19
On physical examination, Dr. Ryan found some soft tissue swelling and some
(unmeasured) atrophy in the quadriceps on the right, more than the left. OWCP’s medical
adviser found this consistent with mild examination findings, which do not warrant an
adjustment to the default impairment value. In addition to the medical adviser’s observation that
appellant had previously demonstrated normal range of motion after surgery, the Board notes
that 90 degrees of flexion (and no flexion contracture) amounts to a mild impairment under
Table 16-23, page 549, and therefore warrants no adjustment to the default impairment value
even if the range of motion findings were reliable.
Because clinical studies were used to establish the diagnosis and default impairment
value, they may not be used again in the impairment calculation to adjust the default value.20
Accordingly, appellant’s right lower extremity impairment due to the knee remains 10
percent. Combined with the 15 percent impairment previously awarded for different regions,
appellant has a 24 percent total impairment of the right lower extremity.21 The Board finds,
therefore, that she is entitled to an additional schedule award of nine percent, rather than the net
eight percent awarded on June 14, 2013.
CONCLUSION
The Board finds that appellant has a 24 percent total impairment of her right lower
extremity, entitling her to an additional schedule award of 9 percent, not 8 percent as previously
awarded.

18

Id. at 516.

19

Id.

20

Id. at 515-16.

21

Id. at 604 (Combined Values Chart).

5

ORDER
IT IS HEREBY ORDERED THAT the June 14, 2013 decision of the Office of
Workers’ Compensation Programs is affirmed as modified and the case remanded for further
action consistent with this opinion.
Issued: July 8, 2014
Washington, DC

Patricia Howard Fitzgerald, Acting Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

